DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (U.S. Pub No. 20180029591). 
Regarding claims 1, 9, Lavoie discloses a system and method for assisting parking of a vehicle in a parking space, (See abstract) the system and method comprising: receiving, by a user interface, a request signal for assisting the parking of the vehicle in the parking space from a user of the vehicle (See paragraph 0021); activating, by a controller, a parking assist feature of the vehicle when the request signal is received (See paragraph 0021; ECU (controller 110)); detecting, by a plurality of cameras, a plurality of predetermined locators in the parking space, wherein the plurality of predetermined locators are pre-selected before the parking assist feature is activated (See paragraph 0016); calculating, by the controller, a driving distance and a driving maneuver from the vehicle to a predetermined 
Regarding claims 2, 10, Lavoie discloses wherein detecting the plurality of predetermined locators comprises: capturing, by the plurality of cameras, an image of the parking space (See paragraph 0016).
Regarding claims 3, 11, Lavoie discloses wherein calculating the driving distance and the driving maneuver further comprises:  24Attorney Docket No: 15438-1001 identifying, by the controller, the plurality of predetermined locators in the parking space from the image of the parking space by analyzing the image of the parking space; determining, by the controller, a position of the vehicle and an orientation of the vehicle based on the analyzed image; and calculating, by the controller, the driving distance and the driving maneuver from the vehicle to the predetermined location of the parking space by comparing the position and the orientation with the predetermined location of the parking space  (See paragraph 0016, 0015, 0021).
Regarding claims 4, 12, Lavoie discloses the parking space (See paragraph 0021) which would also be considered as a parking garage.
Regarding claims 5, 13, Lavoie discloses wherein the plurality of predetermined locators comprises: at least two predetermined locators of the plurality of predetermined locators selected from among non-moving objects and non-moving marks located in the parking space (See paragraph 0016). 
Regarding claims 6, 14, Lavoie discloses determining, by the controller, whether the vehicle is located within a predetermined distance from the plurality of predetermined locators; and when the vehicle is determined to be located within the predetermined distance from the plurality of predetermined locators, transmitting, to the user interface, a warning signal (message) (See paragraph 0014, 0016).
Regarding claims 7, 15, Lavoie discloses determining, by the controller, whether the vehicle is located at the predetermined location of the parking space; and when the vehicle is determined not to be located at the predetermined location of the parking space, re-identifying the plurality of predetermined locators in the parking space from the image of the parking space. (See paragraph 0016; as objects are sensed it is inherent that the predetermined locators are re-identified in the parking space).  
Regarding claims 8, 16, Lavoie discloses wherein providing the steering instruction comprises: when the vehicle has a self-parking feature, moving, by the controller, the vehicle to the predetermined location of the parking space based on the calculated driving distance and the calculated driving maneuver.  (See paragraph 0013 as the autonomous park is a self- parking feature).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661